UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5789



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ALVARO MARIO CAYCEDO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CR-94-586)


Submitted:   May 16, 1996                   Decided:   May 29, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael P. O'Connell, Assistant Federal Public Defender, Charles-
ton, South Carolina, for Appellant. J. Preston Strom, Jr., United
States Attorney, Mary Gordon Baker, Assistant United States Attor-
ney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvaro Caycedo appeals from a district court sentence for

escape from a prison camp. Counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967). Caycedo was notified of
his right to file an additional brief, and he has not done so. We

affirm.

     Caycedo's counsel claims on appeal that the district court

erred in finding that prison camps were not sufficiently similar to
community centers or halfway houses such that the offense level re-

duction provided by United States Sentencing Commission, Sentencing
Guidelines, § 2P1.1(b)(3) (Nov. 1994), should apply. We find no

error in the district court's determination. See, e.g., United

States v. Stalbaum, 63 F.3d 537, 540 (7th Cir. 1995). Further, in

accordance with the requirements of Anders, we have reviewed the

entire record and have found no non-frivolous basis for appeal.

Therefore, we affirm the district court sentence.

     This court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed but counsel believes that such a petition would be frivo-

lous, then counsel may move in this court for leave to withdraw

from representation. Counsel's motion must state that a copy

thereof was served on the client. We dispense with oral argument

because the facts and legal contentions are adequately presented in



                                 2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3